,,                                                                           :.•,J:1,
     ~2__±:5,~_(l_~v. 02/08/2019) Judgment in a Criminal Petty Case (Modified) /                                                        __   --·-.. _Pag~ l__ of__l .•


                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                            V.                                            (For Offenses Committed On or After November I, 1987)


                         Luis Enrique Beltran-Medina                                      Case Number: 3:19-mj-24247

                                                                                          Janice M. Deaton
                                                                                          Defendant's Attorney


     REGISTRATION NO. 91039298                                                                                             FILED
     THE DEFENDANT:
                                                                                                OCT 2 5 2019
      12:1 pleaded guilty to count(s) 1 of Complaint
                                       ------=----------------+-~-,----------
      •    was found guilty to count(s)                                               --~LERK, U.S. DtST':_19!:;o_u_~N-IA
           after a plea of not guilty.                                                BY                         DEPUTY
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                     Nature of Offense                                                                  Count Number(s)
     8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                        1

      D The defendant has been found not guilty on count( s)
                                        -------------------
      •       Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a te~ol

                                       ~TIME SERVED                                     • ________ days
                                   I
       [)5]Assessment: $10 WAIVED 12:1 Fine: WAIVED
      [)5] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Friday, October 25, 2019




                                                                                        H.01'-fj'}RABLE JOHN L WEINBERG
                                                                                        UNIJfED STATES MA ISTRATE JUDGE


     Clerk's Office Copy                                                                                                             3:19-ntj-24247
                         /
